NOTICE
984816
                                                             01-15-00166-CR
                                          NO. 69744

THE STATE OF TEXAS                                IN THE 23RD DISTRICT COURT

VS.                                               OF               FILED IN
                                                            1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
NIARE QUENETTE LYTE                           BRAZORIA COUNTY, TEXAS
                                                            2/23/2015 11:07:18 AM
                          NOTICE    OF ASSIGNMENT ON APPEAL CHRISTOPHER A. PRINE
                                                                     Clerk

         ON THE 19TH day of FEBRUARY, 2015, the defendant in the above styled and
numbered cause excepted to the order of the Court in said cause and gave Notice of Appeal to
the Court of Appeals, FIRST Judicial District.

Date of Judgment or Other Order Appealed From: 12/8/14

Date of Sentencing: 12//14

Name of Trial Court Judge:    BEN HARDIN

Name of Court Reporter:       DONNA REED

Name and Address of Defense Attorney on Appeal:
                           D. CRAIG HUGHES (APPOINTED)
                           7322 SOUTHWEST FREEWAY, SUITE 1100
                           HOUSTON, TEXAS 77074

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?       YES

Motion for New Trial Filed? 1/6/15

Appeal Bond: N/A      Date N/A

Offense and Punishment: MURDER; FIFTY (50) YEARS - TDCJ

                                            RHONDA BARCHAK, District Clerk


                                            By /S/ KATHLEEN MCDOUGALD
                                                         Deputy